DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          MICHAEL WILBURN,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

              Nos. 4D13-4224, 4D13-4225 and 4D13-4226

                             [August 12, 2015]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case Nos.
10014147CF10A, 11012064CF10A and 11020590CF10A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

   No brief required for appellee.

PER CURIAM.

   We affirm in this consolidated appeal filed pursuant to Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), but
remand for the trial court to enter a written order revoking probation in
the underlying cases. The order must specify which conditions the trial
court found to have been violated. Ruiz v. State, 78 So. 3d 57, 58 (Fla. 4th
DCA 2012) (citing Mills v. State, 948 So. 2d. 994 (Fla. 4th DCA 2007)).

   Affirmed, but remanded.

GROSS, GERBER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.